This case is before us on writ of error from an order of the court below granting defendant in error a new trial.
  This court has several times held that: *Page 841
    "There are so many matters occurring in the course and progress of a judicial trial that, in the opinion of the judge who tried the case, may affect the merits and justice of the cause to the substantial injury of one of the parties, that of necessity a large discretion should be accorded to the trial court in granting a new trial to the end that the administration of justice may be facilitated; and the appellate court will not reverse an order granting a new trial, unless it clearly appears that a judicial discretion has been abused in its exercise, resulting in injustice, or that the law has been violated."
See Ruff v. G. S.  F. Ry. Co., 67 Fla. 224, 64 So.2d 782; Huston v. Green, 91 Fla. 434, 108 So.2d 846 and cases cited.
It thus appears that it requires a very strong showing to authorize the appellate court to reverse an order of a trial court granting a new trial. Applying the above quoted rule, we cannot say that it clearly appears that the trial court was guilty of reversible error in granting a new trial in this case.
Affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.